

	

		II

		109th CONGRESS

		2d Session

		S. 2461

		IN THE SENATE OF THE UNITED STATES

		

			March 28, 2006

			Mr. Santorum (for

			 himself and Mr. Menendez) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		A BILL

		To prohibit United States assistance to develop or

		  promote any rail connections or railway-related connections that traverse or

		  connect Baku, Azerbaijan, Tbilisi, Georgia, and Kars, Turkey, and that

		  specifically exclude cities in Armenia.

	

	

		1.Short titleThis Act may be cited as the

			 South Caucasus Integration and Open

			 Railroads Act of 2006.

		2.FindingsCongress makes the following

			 findings:

			(1)United States policy toward the countries

			 of the South Caucasus is intended to foster regional stability and enhanced

			 cooperation.

			(2)The development of political, economic, and

			 security ties among all countries of the South Caucasus and between the South

			 Caucasus region and the West, will enhance regional stability and advance

			 United States interests.

			(3)The development of open and integrated

			 transportation routes in the countries of the South Caucasus will provide

			 positive incentives for international private investment, increased trade, and

			 other forms of commercial interaction with the rest of the world.

			(4)The Republic of Armenia is a valued ally of

			 the United States and democratic countries throughout the world. The United

			 States continues to value the strong bond that exists between Armenia and the

			 United States.

			(5)The exclusion of Armenia from regional

			 economic and commercial undertakings in the South Caucasus undermines the

			 United States policy goal of promoting a stable and cooperative environment in

			 the region.

			(6)A new railroad has been proposed connecting

			 Baku, Azerbaijan, Tbilisi, Georgia, and Kars, Turkey, which would cost at least

			 $400,000,000 to $800,000,000 to build.

			(7)The proposed railroad specifically bypasses

			 Armenia and serves to isolate Armenia from East-West commercial

			 corridors.

			(8)A railroad that connects Tbilisi, Georgia,

			 Gyumri, Armenia, and Kars, Turkey, already exists.

			(9)The existing

			 railroad is in working condition and could be operational within weeks of an

			 agreement among Armenia, Georgia, and Turkey, with minor repairs needed in

			 specific locations.

			(10)The leading role of the Government of

			 Azerbaijan in developing the proposed Baku-Tbilisi-Kars railroad and other

			 similar actions by the Government of Azerbaijan serve to undermine and avoid a

			 just solution to the Nagorno-Karabakh conflict and potentially destabilize the

			 region.

			3.Prohibition on

			 United States assistance for the proposed Baku-Tbilisi-Kars railroad

			(a)ProhibitionAssistance under the provisions of law

			 described in subsection (b) may not be made available to develop or promote any

			 rail connections or railway-related connections that do not traverse or connect

			 with Armenia, and do traverse or connect Baku, Azerbaijan, Tbilisi, Georgia,

			 and Kars, Turkey.

			(b)Provisions of

			 lawThe provisions of law

			 referred to in subsection (a) are the following:

				(1)Title IV of chapter

			 2 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2191 et seq.;

			 relating to the Overseas Private Investment).

				(2)Chapter 12 of part

			 I of the Foreign Assistance Act of 1961 (22 U.S.C. 2296 et seq.; relating to

			 assistance for the countries of the South Caucasus and Central Asia).

				(3)Section 661 of the

			 Foreign Assistance Act of 1961 (22 U.S.C. 2421; relating to the Trade and

			 Development Agency).

				(4)The Export-Import

			 Bank Act of 1945 (12 U.S.C. 635 et seq.).

				(5)Any other

			 provision of law.

				

